 



Exhibit 10.13
EMPLOYMENT AGREEMENT
     EMPLOYMENT AGREEMENT (this “Employment Agreement”), dated as of March 1,
2006 (the “Commencement Date”), by and between Chindex International, Inc., a
Delaware corporation (the “Company” or “Chindex”), and Elyse Beth Silverberg
(“Employee”).
     WHEREAS, the Company desires that Employee enter into this Employment
Agreement, and Employee desires to enter into this Employment Agreement, on the
terms and conditions set forth herein,
     NOW THEREFORE, the parties hereto agree as follows:
     Section 1. Duties; Term.
          (a) The Company agrees to employ Employee, and Employee agrees to be
so employed, in the position of Executive Vice President of the Company,
reporting to the Chief Executive Officer (CEO) of the Company. Employee agrees
to perform such duties, functions and responsibilities as are generally incident
to such position, for a period commencing on March 1, 2006 and ending on
December 31, 2010, unless sooner terminated in accordance with Section 4 hereof
(the “Term”). Employee agrees to faithfully perform the lawful duties assigned
to Employee pursuant to this Employment Agreement to the best of Employee’s
abilities and to devote all of Employee’s business time and attention to the
Company’s business. Employee shall be subject to all laws, rules, regulations
and policies as are from time to time applicable to employees of the Company
and, in the case of rules or policies adopted by the Company, communicated to
Employee in writing.
          (b) Notwithstanding the foregoing, Employee may (i) serve on civic or
charitable boards or not-for-profit industry related organizations, (ii) engage
in charitable, civic, educational, professional, community and/or industry
activities without remuneration therefor and (iii) manage personal and family
investments, so long as such activities do not interfere with performance of
Employee’s duties under the Employment Agreement. Employee also may serve on the
board of directors or advisory committee of other for-profit enterprises subject
to the consent of the Board, which shall not unreasonably be withheld; provided,
however, that Employee shall not serve on more than two such boards at the same
time.
          (c) Employee shall devote substantially all Employee’s working time,
attention, best efforts and ability during regular business hours exclusively to
the service of the Company, its affiliates and its subsidiaries during the term
of this Agreement.
     Section 2. Compensation.
          (a) Annual Salary. As compensation for Employee’s services hereunder,
during the Term the Company shall pay to Employee a salary of One Hundred Ninety
Seven Thousand Dollars ($197,000) per annum, payable in accordance with the
Company’s standard

 



--------------------------------------------------------------------------------



 



payroll policies, and less all applicable federal, state and local withholding
taxes (the “Annual Salary”). The Annual Salary shall be reviewed by the
Compensation Committee of the Board of Directors of the Company at least
annually during the Term, and may be increased in the sole discretion of the
Company in accordance with the policies of the Board of Directors, taking into
consideration both the Company’s and Employee’s performance during the preceding
year.
          (b) Bonus. The Company shall also pay Employee annual bonus
compensation (“Bonus Compensation”) based on the success of business operations
and the pre-tax profits of the Company and upon the performance of the Employee
as recommended by the Compensation Committee and approved by the Board in
accordance with the then-existing management incentive program of the Company or
as may otherwise be determined by the Committee.
          (c) Long-term Equity Incentive Compensation. In addition to stock
options previously granted pursuant to the terms of any of the Company’s stock
option or stock incentive plans and option agreements (collectively, the “Option
Agreements”), the Company may also grant to Employee stock options under any new
plans adopted by the Company and/or other long-term equity incentive
compensation in such form and having such terms as the Committee may determine.
     Section 3. Benefits; Expense Reimbursement.
          During the Term, Employee shall participate in any group, accident,
sickness, life and/or hospitalization insurance, and any other employee benefit
plans of the Company in effect during the Term and generally available to the
Company’s executive officers. Employee shall have the right to reimbursement,
upon proper accounting, of reasonable expenses and disbursements incurred by
Employee in the course of Employee’s duties hereunder. In addition, during each
year of the Term, Employee shall be entitled to paid vacation of such duration
and at such times as does not, in the opinion of the Board of Directors,
interfere with Employee’s performance or Employee’s duties hereunder. In
addition, in each year Employee shall be paid an amount equal to the
Compensation Committee’s reasonably approved allowance for tuition costs paid by
Employee for Employee’s minor children, if any, who attend primary or secondary
schools. Employee shall be entitled to the use of a Company-owned automobile or
an allowance to reimburse Employee for Employee’s costs associated with the use
of a personal automobile. The Company may pay to Employee a housing or other
allowance or allowances as reasonably determined from time to time by the
Compensation Committee. Employee acknowledges that some or all of these benefits
may be deemed compensation to Employee and that the Company may withhold from
any benefits payable to Employee all federal, state, local and/or other taxes
and amounts as shall be required pursuant to law, rule or regulation.
     Section 4. Employment Termination.
          (a) At any time during the Term, and except as otherwise provided in
this Section, the Company shall only have the right to terminate this Employment
Agreement and Employee’s employment with the Company hereunder, upon written
notice to Employee, in the event Employee engages in conduct which constitutes
“Cause.” For purposes of this Employment Agreement, Cause shall mean
(i) Employee’s willful misconduct in the

-2-



--------------------------------------------------------------------------------



 



performance of Employee’s obligations under this Employment Agreement or gross
negligence in the performance of Employee’s obligations under this Employment
Agreement, (ii) dishonesty or misappropriation by Employee relating to the
Company or any of its funds, properties, or other assets, (iii) inexcusable
repeated or prolonged absence from work by Employee (other than as a result of,
or in connection with, a disability), (iv) any unauthorized disclosure by
Employee of confidential or proprietary information of the Company which is
reasonably likely to result in material harm to the Company, (v) a conviction of
Employee (including entry of a guilty or nolo contendere plea) involving fraud,
dishonesty, or moral turpitude, or involving a violation of federal or state
securities laws, or (vi) the failure by Employee to attempt to perform
faithfully Employee’s duties hereunder, or other material breach by Employee of
this Employment Agreement, and such failure or breach is not cured, to the
extent cure is possible, by Employee within thirty (30) days after written
notice thereof from the Company to Employee; provided, however, that no event or
condition described in clauses (i), (ii), (iii), (iv) or (vi) shall constitute
Cause unless (x) the Company first gives Employee written notice of its
intention to terminate Employee’s employment for Cause and the grounds for such
termination no fewer than twenty (20) days prior to the date of termination; and
(y) Employee is provided the opportunity to appear before the Board, with or
without legal representation at Employee’s election to present arguments on
Employee’s own behalf; provided further, however, that notwithstanding anything
to the contrary in this Agreement and subject to the other terms of this
proviso, the Company may take any and all actions, including without limitation
suspension (but not without pay), it deems appropriate with respect to Employee
and Employee’s duties at the Company pending such appearance. No act or failure
to act on Employee’s part will be considered “willful” unless done, or omitted
to be done, by Employee not in good faith and without reasonable belief that
Employee’s action or omission was in the best interests of the Company. If this
Employment Agreement and Employee’s employment with the Company hereunder is
terminated for Cause, or if Employee voluntarily resigns (which Employee may do
at any time) from the Company without Good Reason during the Term, the Company
shall pay Employee a lump sum amount within thirty (30) days of such termination
equal to the sum of (A) all earned but unpaid portions of the Annual Salary,
(B) any earned but unpaid Bonus Compensation for a previously completed fiscal
year of the Company, (C) reimbursement for any unreimbursed business expenses
incurred by Employee prior to the date of termination or resignation (the
“Termination Date”) subject to reimbursement pursuant to Section 3, (D) payment
for any unused vacation days through the Termination Date, and (E) any other
amounts or benefits (other than severance, termination or similar pay) required
to be paid or provided by law or under any plan, program or policy of the
Company ((A)-(E) collectively, the “Accrued Amounts”), and following any such
termination, Employee shall not be entitled to receive any other compensation or
benefits from the Company hereunder, including, without limitation, any portion
of the Annual Bonus for the year in which Employee is terminated.
          (b) This Employment Agreement and Employee’s employment with the
Company hereunder may also be terminated by the Company at any time without
Cause, or by Employee upon the occurrence of an event constituting Good Reason.
For purposes of this Employment Agreement, “Good Reason” shall mean in
connection with and following the occurrence of a Change of Control, (i) there
is without Employee’s written consent a reduction of Employee’s authority,
duties or responsibilities relative to Employee’s authority, duties or
responsibilities in effect immediately prior to such reduction; provided,
however, that the foregoing provision shall not include a reduction in duties or
responsibilities solely by virtue of

-3-



--------------------------------------------------------------------------------



 



the Company being acquired and made part of a larger entity (as, for example, if
Employee is not given the same title in the acquiring corporation as Employee
had in the Company, but continues to have a substantially similar level of
responsibility over the affairs of the Company following such Change of
Control), or (ii) Employee’s relocation by the Company or a successor thereto
without Employee’s written consent to a location other than that in which the
Employee was residing immediately prior to such change in control, provided that
in the case of (i) and (ii) above, the Company has failed to cure the event
constituting Good Reason within thirty (30) days following written notice
thereof from Employee. In the event that Employee’s employment with the Company
shall terminate during the Term on account of termination by the Company without
Cause, or by Employee with Good Reason, then the Company shall pay or provide to
Employee, as Employee’s sole and exclusive remedy hereunder: (A) the Accrued
Amounts, (B) a pro rata (based on the number of days employed in the year of
termination or resignation) bonus for the fiscal year in which such termination
or resignation occurs based on the greater of (1) the bonus paid to Employee for
the immediately preceding fiscal year or (2) the average of bonuses paid to
Employee for the immediately preceding three fiscal years. (C) (1) group or
individual health insurance substantially similar to that which Employee was
receiving immediately prior to the Notice of Termination, which obligation to
provide insurance shall continue until Employee qualifies for Medicare, reaches
age 65, dies, or notifies the Company that such benefit should cease, whichever
occurs earliest, and (2) an annuity policy in an amount which will, at the time
Employee qualifies for Medicare, provide Employee with a monthly payment that
Employee can use to purchase supplemental health insurance, which annuity policy
shall result in a monthly payment in an amount estimated to be the cost of
standard supplemental insurance, but in no event to exceed $300 per month
(collectively, the “Termination Benefits”), (D) 300% of the sum of 1) the Annual
Salary to the same extent to which Employee would have been entitled if Employee
had continued working for the Company for an additional twelve (12) month period
following the Termination Date and 2) the bonus paid to Employee for the
Company’s fiscal year immediately prior to the fiscal year in which change of
control occurs, (E) all unvested equity incentive awards, including without
limitation stock options granted to Employee under the 2004 Plan that have been
granted for more than six months, which shall become immediately exercisable and
Employee shall have a period of ninety (90) days following the Date of
Termination (but in no event past the expiration term of the option grant) to
exercise all options granted under the 2004 Plan then exercisable or which
become exercisable pursuant to this paragraph, and (F) the tuition and other
allowances, if any, received by Employee in the fiscal year immediately prior to
the Termination Date, if any, shall be continued for a period of three years to
the extent that Employee continues to be eligible for such benefit under the
terms of the applicable benefit policy in effect immediately prior to the
Termination Date, provided that such benefits shall cease prior to the
expiration of the three year period when and if Employee has undertaken
employment with a new employer. The payments provided for in (A), (B) and
(D) above (the “Termination Payments”) shall be made to Employee in a lump sum
payment within thirty (30) days following such termination or resignation;
provided that the payments provided for in (D) shall be contingent upon
Employee’s continued compliance with Sections 5 and 6 hereof (except that
Employee shall not be deemed for purposes of this Section 4(b) not to have been
in compliance with Section 6 solely as a result of an unintentional disclosure
of confidential information) and Employee shall be obligated to repay all such
payments upon determination by the Board that Employee has failed to comply as
such with Sections 5 or 6 hereof; and provided further that the benefits
continuation provided for in (C) above shall terminate upon Employee’s becoming
eligible for corresponding benefits in connection with new employment.

-4-



--------------------------------------------------------------------------------



 



          (c) Except as otherwise provided in this Agreement, Employee shall not
be required to mitigate the amount of any payment provided for in this Section 4
by seeking employment or otherwise, nor shall the amount of any payment or
benefit provided for in this Section 4 be reduced by any compensation earned by
Employee as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by Employee to the
Company, or otherwise.
          (d) This Employment Agreement and Employee’s employment with the
Company hereunder shall terminate immediately and automatically upon the death
or Disability (as defined below) of Employee. For purposes of this Employment
Agreement, “Disability” shall mean physical or mental incapacity of a nature
which prevents Employee, in the good faith judgment of the Company’s Board of
Directors, from performing Employee’s duties under this Employment Agreement for
a period of 180 consecutive days or 270 days during any year with each year
under this Employment Agreement commencing on each anniversary of the date
hereof. If this Employment Agreement and Employee’s employment with the Company
hereunder is terminated on account death or disability, then the Company shall
pay Employee, or Employee’s estate, conservator or designated beneficiary, as
the case may be, an amount equal to (A) the Accrued Amounts, (B) a Pro rated
Bonus, and following any such termination, neither Employee, nor Employee’s
estate, conservator or designated beneficiary, as the case may be, shall be
entitled to receive any other compensation or benefits from the Company
hereunder.
          (e) Upon the termination of this Employment Agreement pursuant to
Section 4 hereof, the Company shall have no further obligations under this
Employment Agreement; provided, (except for amounts and benefits payable in
Section 2 thru 4 above) however, that Sections 5 through 21 hereof shall survive
and remain in full force and effect.
     Section 5. Non-Competition.
          (a) Employee hereby agrees that, during the period from the
Commencement Date through the end of the first twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not engage in
“Competition” with the Company. For purposes of this Employment Agreement,
Competition by Employee shall mean Employee’s engaging in, or otherwise directly
or indirectly being employed by or acting as a consultant or lender to, or being
a director, officer, employee, principal, agent, stockholder, member, owner or
partner of, or permitting Employee’s name to be used in connection with the
activities of any other business or organization anywhere in the World which
primarily engages in the business of providing health care services or selling
health care products in China (a “Competing Business”); provided, however, that,
notwithstanding the foregoing, it shall not be a violation of this Section 5(a)
for Employee to (x) become the registered or beneficial owner of up to three
percent (3%) of any class of the capital stock of a competing corporation
registered under the Securities Exchange Act of 1934, as amended, provided that
Employee does not otherwise participate in the business of such corporation or
(y) work in a non-competitive business of a company which is carrying on a
Competing Business, the revenues of which represent less than 20% of the
consolidated revenues of that company, or, as a result thereof, owning
compensatory equity in that company.

-5-



--------------------------------------------------------------------------------



 



          (b) Employee hereby agrees that, during the period from the
Commencement Date through the end of the first twelve (12) months after the
cessation of Employee’s employment with the Company, Employee will not solicit
for employment or hire, in any business enterprise or activity, any employee of
the Company who was employed by the Company during the Term; provided, the
foregoing shall not be violated by general advertising not targeted at Company
employees nor by serving as a reference upon request.
     Section 6. Confidentiality; Intellectual Property.
          (a) Except as otherwise provided in this Employment Agreement, at all
times during and after the Term, Employee shall keep secret and retain in
strictest confidence, any and all confidential information relating to the
Company, and shall use such confidential information only in furtherance of the
performance by Employee of Employee’s duties to the Company and not for personal
benefit or the benefit of any interest adverse to the Company’s interests. For
purposes of this Employment Agreement, “confidential information” shall mean any
information including without limitation plans, specifications, models, samples,
data, customer lists and customer information, computer programs and
documentation, and other technical and/or business information, in whatever
form, tangible or intangible, that can be communicated by whatever means
available at such time, that relates to the Company’s current business or future
business contemplated during the Term, products, services and development, or
information received from others that the Company is obligated to treat as
confidential or proprietary (provided that such confidential information shall
not include any information that (a) has become generally available to the
public or is generally known in the relevant trade or industry other than as a
result of an improper disclosure by Employee, or (b) was available to or became
known to Employee prior to the disclosure of such information on a
non-confidential basis without breach of any duty of confidentiality to the
Company), and Employee shall not disclose such confidential information to any
Person other than the Company, except with the prior written consent of the
Company, as may be required by law or court or administrative order (in which
event Employee shall so notify the Company as promptly as practicable), or in
performance of Employee’s duties hereunder. Further, this Section 6(a) shall not
prevent Employee from disclosing Confidential Information in connection with any
litigation, arbitration or mediation to enforce this Employment Agreement,
provided that such disclosure is necessary for Employee to assert any claim or
defense in such proceeding.
          (b) Upon termination of the Term for any reason, Employee shall return
to the Company all copies, reproductions and summaries of confidential
information in Employee’s possession and erase the same from all media in
Employee’s possession, and, if the Company so requests, shall certify in writing
that Employee has done so. All confidential information is and shall remain the
property of the Company (or, in the case of information that the Company
receives from a third party which it is obligated to treat as confidential, then
the property of such third party); provided however, that Employee shall be
entitled to retain copies of (i) information showing Employee’s compensation or
relating to reimbursement of expenses, (ii) information that is required for the
preparation of Employee’s personal income tax return, (iii) documents provided
to Employee in Employee’s capacity as a participant in any employee benefit
plan, policy or program of the Company and (iv) this Employment Agreement and
any other agreement by and between Employee and the Company with regard to
Employee’s employment or termination thereof.

-6-



--------------------------------------------------------------------------------



 



          (c) All Intellectual Property (as hereinafter defined) and Technology
(as hereinafter defined) created, developed, obtained or conceived of by
Employee during the Term, and all business opportunities presented to Employee
during the Term, shall be owned by and belong exclusively to the Company,
provided that they reasonably relate to any of the business of the Company on
the date of such creation, development, obtaining or conception, and Employee
shall (i) promptly disclose any such Intellectual Property, Technology or
business opportunity to the Company, and (ii) execute and deliver to the
Company, without additional compensation, such instruments as the Company may
require from time to time to evidence its ownership of any such Intellectual
Property, Technology or business opportunity. For purposes of this Employment
Agreement, (x) the term “Intellectual Property” means and includes any and all
trademarks, trade names, service marks, service names, patents, copyrights, and
applications therefor, and (y) the term “Technology” means and includes any and
all trade secrets, proprietary information, invention, discoveries, know-how,
formulae, processes and procedures.
     Section 7. Covenants Reasonable.
          The parties acknowledge that the restrictions contained in Sections 5
and 6 hereof are a reasonable and necessary protection of the immediate
interests of the Company, and any violation of these restrictions could cause
substantial injury to the Company and that the Company would not have entered
into this Employment Agreement, without receiving the additional consideration
offered by Employee in binding Employee to any of these restrictions. In the
event of a breach or threatened breach by Employee of any of these restrictions,
the Company shall be entitled to apply to any court of competent jurisdiction
for an injunction restraining Employee from such breach or threatened breach;
provided however, that the right to apply for an injunction shall not be
construed as prohibiting the Company from pursuing any other available remedies
for such breach or threatened breach.
     Section 8. No Third Party Beneficiary.
          This Employment Agreement is not intended and shall not be construed
to confer any rights or remedies hereunder upon any Person, other than the
parties hereto or their permitted assigns (including, without limitation,
Employee’s estate following Employee’s death). “Person” shall mean an
individual, corporation, partnership, limited liability company, limited
liability partnership, association, trust or other unincorporated organization
or entity.
     Section 9. Notices.
          Unless otherwise provided herein, any notice, exercise of rights or
other communication required or permitted to be given hereunder shall be in
writing and shall be given by overnight delivery service such as Federal
Express, telecopy (or like transmission) or personal delivery against receipt,
or mailed by registered or certified mail (return receipt requested), to the
party to whom it is given at such party’s address set forth below such party’s
name on the signature page or such other address as such party may hereafter
specify by notice to the other party hereto. Any notice or other communication
shall be deemed to have been given as of the date so personally delivered or
transmitted by telecopy or like transmission or on the next business day when
sent by overnight delivery service.

-7-



--------------------------------------------------------------------------------



 



     Section 10. Representations.
          The Company hereby represents and warrants that the execution and
delivery of this Employment Agreement and the performance by the Company of its
obligations hereunder have been duly authorized by all necessary corporate
action of the Company.
     Section 11. Amendment.
          This Employment Agreement may be amended only by a written agreement
signed by the parties hereto.
     Section 12. Binding Effect.
          The rights and duties under this Employment Agreement are not
assignable by Employee other than as a result of Employee’s death. None of
Employee’s rights under this Employment Agreement shall be subject to any
encumbrances or the claims of Employee’s creditors. This Employment Agreement
shall be binding upon and inure to the benefit of the Company and any successor
organization which shall succeed to the Company by merger or consolidation or
operation of law, or by acquisition of all or substantially all of the assets of
the Company (provided that a successor by way of acquisition of assets shall
have undertaken in writing to assume the obligations of the Company hereunder).
     Section 13. Governing Law.
          This Employment Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
contracts to be performed wholly within the state and without regard to its
conflict of laws provisions.
     Section 14. Severability.
          If any provision of this Employment Agreement, including those
contained in Sections 5 and 6 hereof, shall for any reason be held invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions hereof shall not be affected or impaired thereby. Moreover,
if any one or more of the provisions of this Employment Agreement, including
those contained in Sections 5 and 6 hereof, shall be held to be excessively
broad as to duration, activity or subject, such provisions shall be construed by
limiting and reducing them so as to be enforceable to the maximum extent
allowable by applicable law. To the extent permitted by applicable law, each
party hereto waives any provision of law that renders any provision of this
Employment Agreement invalid, illegal or unenforceable in any way.

-8-



--------------------------------------------------------------------------------



 



     Section 15. Execution in Counterparts.
          This Employment Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same instrument.
     Section 16. Entire Agreement.
          This Employment Agreement sets forth the entire agreement, and
supersedes all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof.
     Section 17. Titles and Headings.
          Titles and headings to Sections herein are for purposes of reference
only, and shall in no way limit, define or otherwise affect the meaning or
interpretation of any of the provisions of this Employment Agreement.
     Section 18. Conflicts of Interest.
          Employee specifically covenants, warrants and represents to the
Company that Employee has the full, complete and entire right and authority to
enter into this Employment Agreement, that Employee has no agreement, duty,
commitment or responsibility of any kind or nature whatsoever with any
corporation, partnership, firm, company, joint venture or other entity or other
Person which would conflict in any manner whatsoever with any of Employee’s
duties, obligations or responsibilities to the Company pursuant to this
Employment Agreement, that Employee is not in possession of any document or
other tangible property of any other Person of a confidential or proprietary
nature which would conflict in any manner whatsoever with any of Employee’s
duties, obligations or responsibilities to the Company pursuant to Employee’s
Employment Agreement, and that Employee is fully ready, willing and able to
perform each and all of Employee’s duties, obligations and responsibilities to
the Company pursuant to this Employment Agreement.
     Section 19. Consent to Jurisdiction.
          Employee hereby irrevocably submits to the jurisdiction of any
Delaware State or Federal court sitting in any action or proceeding to enforce
the provisions of this Employment Agreement, and waives the defense of
inconvenient forum to the maintenance of any such action or proceeding.
     Section 20. No Duty to Mitigate.
          Employee shall have no duty to mitigate or offset any amounts payable
by the Company to Employee hereunder.

-9-



--------------------------------------------------------------------------------



 



     Section 21. Stock Option Exercises.
          Notwithstanding anything to the contrary contained in this Agreement,
in the event that this Agreement terminates for any reason, the Company shall
not, unless required by law or the express terms of the applicable plan or stock
option contract relating thereto, impede or delay the exercise of any option to
purchase shares of the Company’s common stock granted to Employee pursuant to
any plan approved by the Company’s stockholders
          IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the date first written above.

                      By:   /s/ Elyse Beth Silverberg                      
Employee    
 
                    CHINDEX INTERNATIONAL, INC.    
 
                    By:   /s/ Julius Y. Oestreicher                   Chairman
of Compensation Committee    
 
                    Address:   7201 Wisconsin Avenue, 7th Floor    
 
          Bethesda, Maryland 20814         Telephone:        (301) 215-7777    
    Telefax        (301) 215-7719    

-10-



--------------------------------------------------------------------------------



 



         

Annex 1.
In accordance with Section 3 of this Employment Agreement, the Compensation
Committee has determined that Elyse Beth Silverberg shall receive the following
annual allowances for the purposes indicated:

         
 
  Housing   $48,000 
 
       
 
  Automobile Benefits   As Previously Allowed

-11-